The issue determinative of this appeal is the same as that involved in cause No. 7017, Don Slocomb et al., Appellants, v. Cameron Independent School District et al., Appellees, appealed from the district court of Milam county. In that case, due to the importance of the question involved, and the necessity of having a final judicial determination thereof as soon as practicable, this court certified such question to the Supreme Court in the following language: "As a condition precedent to the right to attend the public schools of a city constituting an independent school district, incorporated in the manner contemplated by article 11, section 10, and article 7, section 3, of the state Constitution, which city has assumed control of the public free schools within its limits as contemplated by said articles, to which district scholastics have been regularly transferred under the provisions of R.S. 1911, art. 2760, has such independent school district authority under the Constitution and laws of this state to charge tuition to such transferred scholastics?" In an opinion of the Commission of Appeals, Section B, written by Judge Ben H. Powell, and adopted by the Supreme Court on December 15, 1926,288 S.W. 1064, this question was answered in the affirmative. The question in the Slocomb Case is identical with the question involved in this case, and renders discussion by this court unnecessary. Based upon the answer of the Supreme Court to the certified question in the Slocomb Case, the judgment of the trial court in this case is affirmed. Affirmed.